Title: To James Madison from William Pinkney, 4 December 1807
From: Pinkney, William
To: Madison, James



Sir,
London, Decr. 4, 1807.

The Case to which the enclosed papers relate may perhaps be thought to require the Interposition of the President.
I have not supposed it to be proper to mention the Subject to this Government; but it appears to be certain that the Functions of the Consulate at Hull ought not to be left with Mr. Knox, and that the person employed by General Lyman is in all Respects qualified for such an Appointment.  I have the Honor to be with the highest Respect & Consideration, Sir, Your most Obedient humble Serv

Wm: Pinkney

